A new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe (debate)
The first item is the report by Mr Garriga Polledo, on behalf of the Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013, on Investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe.
Mr President, Commissioner Lewandowski, ladies and gentlemen, we have had 23 years of financial perspectives, four distinct periods that have helped EU expenditure and income to evolve in a well-ordered way. The existence of the financial perspectives is what has allowed the Union's programmes to be carried out. This is why this debate and the vote following it are so important to the Union's finances. Parliament is taking the political initiative in Europe's budget for the first time. The Commission and the Council will have to react to this proposal and put forward their alternatives.
Parliament has drafted a proposal that is defined by consensus and collaboration. It has involved one year of work, 1 100 amendments and 120 commitments, with 11 parliamentary committees and 10 national parliaments having contributed to it. I would like to congratulate all the officials and assistants who have worked over the past year to make this report possible.
There has also been institutional cooperation from the College of Commissioners, headed by José Manuel Durão Barroso, with the Commissioner for Financial Programming and Budget, Janusz Lewandowski, having provided particular support. We hope that the proposal they put forward on 29 June will be in line with the recommendations made in our report.
We can no longer carry on making more Europe with a smaller budget. We want an end to the bad habit of accepting solemn political commitments that cannot possibly be funded. We have had enough experience on this issue with the Lisbon strategy, and we do not want the 2020 strategy to be another failure that only serves to increase disappointment and euroscepticism. That is why we are making the Europe 2020 strategy the backbone of the forthcoming financial perspective.
We firmly believe in the efficacy of EU expenditure. One euro administered by the EU budget is more efficient than one euro spent individually by 27 national budgets. We have proved the idea of added value and we believe it can be applied to practically all EU programmes. We call on the European Commission to make this a reality.
There can be no European policy without sufficient funding for the agricultural policy and the cohesion policy. That is why we are asking the Council to maintain the level of expenditure for these two policies beyond 2013. Research, development, innovation, investments in energy efficiency, renewable energy, trans-European communication and energy interconnection networks, climate change and education are just some of the priorities that this EU budget must cover.
Cutting the EU budget is not a viable option for those of us who believe in a competitive Europe. We consider that an increase of at least 5% is needed over the total expenditure in the current financial perspective. This increase is the minimum requirement for meeting the needs of the major traditional policies as well as our new priorities. This 5% is an exercise in political realism, and should be the basis for future interinstitutional negotiation, along with the sensible proposal put forward in this report, agreed between the groups in this Chamber, on a new system of own resources.
This period of crisis and rescue plans may be the worst possible time for starting negotiations on the financial perspective, but for all those of us who believe in the EU budget as an instrument needed to transform 27 Member States into a true Union, the challenge is before us, and our sights must be set high enough to tackle it.
The good and bad aspects of the report will come out in today's debate, both praise and criticism. I know it is impossible for this Chamber to give its unanimous support on such a sensitive issue, but I would like to thank the political groups for their generosity in seeking consensus, and the skills they have contributed over this period. Thanks to them, the final report is infinitely better than anything that I could have produced without their support.
Mr President, ladies and gentlemen, the euro and public debt crisis demand solutions at European and not national level. This is the message that Mr Barroso, speaking on behalf of the European Commission, has been sending the Member States for months.
However, a European solution means European funding. My group seeks to adapt this funding to the new realities of Europe, both in its objectives and its terms of reference. My question to the Council is as follows: is Europe of the 2020s the same as Europe of the 1960s? Are the state of public finances of our Member States, our growth prospects and the position of Europe in the world comparable? I think not. It is clear that Europe today is no longer in any way comparable to the Europe of the founding fathers. It has changed, and it would be irresponsible not to reflect these changes in the ways in which Europe is funded, in other words, in the way Europe is designed.
(The speaker broke off, hoping to continue his speech later)
Mr President, firstly, I would like to thank Mr Garriga and the members of the temporary Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013 because I believe they have done an excellent job. I have rarely seen such a balanced and reasonable report as the one brought forward by the Policy Changes Committee.
In relation to the question of the future financial perspective and its organisation, the kind of Europe that we want is becoming evident. What we need is a budget for the coming years that reflects the ambitions of the EU, including those of the Heads of State or Government, while, at the same time, meeting the expectations of our citizens. What may seem a fairly innocuous debate about figures measured in decimal places will, in fact, dictate the direction of the European Union for the next ten years.
We are regularly faced with new proposals for what the European Union should do, what it needs to achieve, and what tasks it needs to prepare for. At the same time, we also find that the financial resources this requires are not available. However, if we transfer more responsibilities to the EU, expecting it to finance ambitious projects, while, at the same time, cutting funding, then we will be guilty of acting against solidarity within the European Union because we will encourage internal divisions in the fight for funds, for example, in cohesion policy. Such an attack on solidarity, which can already be witnessed in a dangerous form within some Member States of the European Union, should not be permitted between the States of the EU.
We have the Europe envisaged by David Cameron or the Dutch Government - or at least by the party that supports the government in the Dutch Chamber of Deputies - a Europe of ever deeper cuts, a Europe of increasing withdrawal from integrationist development and a Europe of renationalisation. This is a concept that some people will support. However, one can also say that Europe is our answer, as a 21st century continent, to the economic, environmental, financial and migration policy-related challenges in a globalised world. There are two options open to us: we can split ourselves into our constituent parts, ranging in size from Germany, with a population of 82 million, to Malta with a population of 360 000. If it is a question of every man for himself, then Europe will become an irrelevance. After all, even a state with 82 million people, such as the one I represent, will not survive intercontinental competition in the long term. What we need is the strength of the 500 million people and the 27 States in the Community. That is what will make us strong.
This is precisely what is expressed by a budget for the next seven years of the financial perspective until 2020. This is a good draft plan. I would be very pleased to see the spirit of the Polish Presidency, as evident in the draft published by the Polish Presidency, shaping Europe in the coming years with the spirit of cooperation it proposes. The States in the Council are negotiating on the financial and economic future of Europe on an equal footing with the representatives of its citizens in the European Parliament. You cannot say 'We want a Marshall plan for the Mediterranean that will support the development of democracies in North Africa', while, at the same time, saying 'We should cut the EU budget'. You cannot say 'We want to finance the EU budget with 0.8% of Gross Domestic Product' and then demand compensation when our own farmers are hit by the EHEC crisis, as the Dutch Government has done. Of course we want to help farmers. We have to help farmers. Of course we want to help North Africa. We have to help North Africa. However, then we also need a good, well-balanced, rationally developed, long-term budget as set out in this report.
(The speaker agreed to take a blue-card question under Rule 149(8))
(NL) Mr President, given his extremely negative reactions to the position of the Dutch Government, I would like to ask my esteemed fellow Member whether he still recognises at all the democratic right of EU Member States to voice their own opinions on behalf of their citizens.
(DE) Mr Hartong, of course I recognise this right. I only hope that you also recognise that the position of the Dutch Government cannot simply be handed down ex cathedra, but that it should be debated in a multinational democracy.
I have absolute respect for Mr Rutte, who is in favour of a 2.7% increase in the EU budget. I have taken note of this and am pleased that you have listened attentively because the positions of all governments are debated openly in this Parliament. To this extent, I failed to understand the meaning of your question, but what I believe I can glean from it is that you also support democracy. I suppose that this represents some sort of progress.
on behalf of the ALDE Group. - Mr President, I have here the letter from the representative of Her Majesty's Government on the SURE report. The letter says that Her Majesty's Government is disappointed by the draft SURE report. Colleagues, I think that means that we have a very good draft SURE report here today!
I have to tell you that beyond the three or four words saying that Her Majesty's Government is disappointed by the report, the other parts of the letter are a real provocation: a provocation to Europe and the European Union, because their main point is that no increase in the Multiannual Financial Framework (MFF) is possible, and that we have to stick to the old MFF, the same figures, the same resources, naturally the same rebates, and certainly the same rebate for the UK. We must change nothing at all.
Her Majesty's Government is nevertheless a government that wants to take decisions, that wants to reform not only the UK but also the European Union. So I do not see why we have to stick to the old MFF and simply continue with the policies of the past. I think that the time is now ripe to say to the public that it is not by cutting this EU budget of 1% [EU GDP] that we will solve the fiscal consolidation of the different Member States of the European Union. This 1% is only one-fortieth of the total expenditure within the European Union.
There are other ways to make savings. Another suggestion that we can make to Her Majesty's Government is that, if it wants to make savings in the British public sector, it can do so by increasing the role of the European Union.
Let me give you three examples. First of all, foreign policy. In the US, there are 28 000 diplomats. In Europe there are 93 000: there are four times more diplomats in Europe because we are not working together under a single foreign policy. There is a saving to be made there. If the British Government invested more in the European Union, they could make savings on their foreign policy, in William Hague's department. Another example is monetary policy. Around 44 000 people are responsible for monetary policy in the European Union. In the US, there are 18 000 in the Federal Reserve Board. That is three times fewer civil servants.
If the British Government wants to make savings, it can join the euro, it can give the European Union more powers and responsibilities, and it can make savings with regard to all those people working on monetary policy in Britain. If it wants to make savings in Great Britain, it can do so in the research sector simply by adopting the European patent immediately. That would make enormous savings in its research budget. That is the answer that we have to give to Her Majesty's Government.
(Applause)
Mr President, my group would like to see European financing that reflects Europe's new realities, trends and aims. Do the state of the public finances of our Member States, our growth prospects and Europe's place in the world match the vision of the founding fathers of Europe? Definitely not: they have evolved and changed.
It would be irresponsible if we failed to adjust how Europe is financed to reflect these changes. The Multiannual Financial Framework is a highly political issue that the special committee, working with the Committee on Budgets, has been discussing for over a year. I would like to congratulate the committee on its work. I hope that the European spirit found in the committee will shape the implementation of the framework and take Europe forward for the benefit of our citizens.
The Group of the European People's Party (Christian Democrats) calls on all Member States to participate fully in this debate. When I say fully, I mean not simply announcing that the ultimate aim is to freeze European expenditure to 2020, nor dismissing out of hand the notion of European own resources. We want own resources in order to reduce pressure on national budgets. This is why we are proposing the concept of own resources to the Heads of State or Government: to ease straitened national budgets.
Let me remind you that the European budget has always been balanced, unlike national budgets, which, for the most part, have serious deficits. Let me also remind you that over 90% of that budget is spent on projects that benefit Member States. Lastly, let me remind the Member States that any money which is not spent will be returned to them at the end of the year. Yet we are accused of being poor managers: I think that we need to ramp up our communication efforts. So please, let us stop treating the European budget as a strain on domestic finances.
Let us be honest: one euro spent at European level brings far greater returns than a euro spent by national governments. Between 20 and 30 cents of one euro of national spending are immediately diverted to repay interest on the national debt. Europeans need to be told the truth.
The truth is that without European funding for education and lifelong learning, the brain drain to China and the United States will gain momentum. The truth is that without European funding for research and innovation, our countries would be less competitive globally, while growth and employment would languish. The truth is that without European cohesion funding, the gap between rich and poor regions would widen. The truth is that without European funding, food security policy, energy policy and climate change policy would be unable to match our expectations and aims. Ladies and gentlemen, the truth is that without European funding for foreign and defence policies, the European Union would have remained in the wings instead of at the centre of the world stage.
Of course, money is not the only consideration: how the European Union chooses to invest and to implement political priorities to 2020 and beyond will determine Europe's capacity for influencing the world. The European Parliament - and for once, the groups that have already spoken are in agreement with me - is therefore calling on the Council to give serious thought to its position on the financial framework.
If the Council is seriously committed to seeing growth and employment pick up, then it needs to use the European budget and Community own resources as a powerful lever. If, like Parliament and the Commission, the Council really wants to give Europe a real chance in the context of globalisation, then it needs to understand that spending wisely is far more useful than limiting spending and that joint funding for joint projects is a more intelligent approach than spreading resources thinly between short-lived projects.
Ladies and gentlemen, this morning, the members of the PPE Group are calling for an ambitious view of Europe. Our fellow citizens share our ambition and hopes. As young people express their anxieties on the streets of Athens and Madrid, as 500 million Europeans are wondering what their future holds, it is time to ask the right questions and to come up with responses to the issues that we face.
on behalf of the ECR Group. - Mr President, if I may take this opportunity, speaking on behalf of Her Majesty's Government, I want to respond to Mr Verhofstadt who, as ever, has missed the point and who, as ever, is facing in the wrong direction.
If he had read the report, he would have seen that Her Majesty's Government said that this is a time of crisis in Europe. He would have noticed that economies are stagnating, jobs are being lost and industries struggling to compete in a fast-changing world. What Europe needed is a budget that is relevant, that is adding value and that engages with the people, but what Mr Verhofstadt and his colleagues are offering is more of the same.
There is a saying: 'If you do not change direction, you finish up at the point you were heading for when you started out'. This budget needs to change direction. We and Her Majesty's Government agree that spending should be increased in those areas that add value. We agree: investment in research and development, in trans-European networks for transport, energy and telecommunications should be increased. We agree: education, small businesses and encouraging the Single Market is wise, sound investment and should be encouraged. That will help create jobs and growth. But we do not agree that it is acceptable for this House to take that as a reason to demand a bigger budget.
To Mr Verhofstadt, I have to say this. All over Europe, governments are imposing austerity budgets, and this House would be exceedingly unwise if it does not take on board that message, if it chooses to ignore the letter from the five Heads of Government, because what those five Heads of Government were saying is: more Europe is not the answer; smarter Europe is.
We need a budget which is more focused. In the special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013, we rightly talked about priorities, but then we never acted on it. There was no evidence of a willingness to take tough choices, the kind of choices which are being taken by governments all over Europe at this time.
So we accept that there should be increased expenditure on the new priorities but we also think it was time we looked again at the traditional priorities, so here again, it was another missed opportunity for the European budget.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, I would like to ask my colleague if he does not accept that transferring from the national to the European budget some key items of expenditure is going to produce cost efficiencies and economies of scale and save national treasuries money. That is the central message of Parliament's approach to reforming the financial perspective. It is logical and it requires a logical and rational response from London.
Mr President, I understand Mr Duff's point and, as ever, the theory is right but the practice is not.
Show me the evidence of where transferring that support makes for greater efficiencies through spending by the European Union. Show me the evidence of where it has actually saved citizens money rather than costing them more.
I say again, this budget is evidence of a call from Mr Duff and his colleagues for more Europe, not smarter Europe. The United Kingdom Government is asking for better spending, not more spending.
Mr President, it is always interesting to see that, as soon as we start talking about a forward-looking budget, the debate is only ever about 'how much exactly?'. This debate should actually be about three issues, three priorities which for us, the Group of the Greens/European Free Alliance, are crucial.
Firstly, we need a vision for Europe and we need to decide what added value the European budget brings to that vision for Europe? Secondly, yes, Mr Ashworth, the budget should be renewed and made greener, it should be a forward-looking budget. However, a forward-looking budget also means shifts in priorities and still more European money. The third priority concerns the EU's own resources. Make the system fairer and more transparent, and then we can talk about own resources.
Let me run through these three priorities, the added value, to begin with. Here, too, the tone of the debate is as if the money which goes to Brussels is disappearing into a black hole. What nonsense, complete and utter nonsense! If you start looking at what can be done at the European level, there are many reasons for spending money at the European level and specifically not at the national level. Take, for example, our diplomatic services, our embassies abroad. Do we want to have 27 of those in all kinds of countries in Africa, or do we want to have a single EU one? The latter means that more money will have to go to the EU for that EU embassy, but it also means that 27 times less money is spent in the 27 Member States. That is dealing with money efficiently.
Look also at infrastructure. If we, as countries, build infrastructure, how do we then ensure that this also works across borders, in the field of ​​energy networks? There, too, you need European money. Or take innovation and research. Ensure that they are consolidated so that you see it through together, so that you have economies of scale. Now, that is clever investing. That is a vision of the added value of Europe and that is why we need a European budget.
Secondly, the budget must be forward-looking. The current budget is too much 'business as usual'. We have the 2020 objectives for a smart economy, a sustainable economy. We must therefore invest in that. The challenge for the EU is dealing with scarcity, the scarcity of natural resources, but also of labour. The EU must invest in this so that we can deal with it. The European Agricultural Fund for Rural Development must be renewed and made greener, so that agriculture can become an example of proper and efficient dealing with natural resources. The Structural Funds, too, must respond to new challenges, such as energy. Ensure that the Structural Funds contribute to the objectives we have set for 2020. That is the innovation we should be talking about.
What are the new challenges? Sustainable energy - that means infrastructure and we need money for that; foreign policy - the Arab Spring: what has been the European response? For that, too, we need European money. Poverty reduction within and outside the EU, climate change, innovation, all good reasons for us to act at the EU level.
The third priority concerns the EU's own resources. The current system is bankrupt. The rebates which the British have, and which the Dutch and the Danes want, that is a bankrupt system. Make it fairer, make it more transparent, or secure own resources for the EU. Consider a financial transaction tax. Then you have a fair system where the money goes to the EU and where we can achieve our own objectives. This is a clever policy. Things do have to change but they must change at the European level, surely?
Finally, I would like to put the following question to those Member States which are saying that less and less money should go to the EU, but which, at the same time, are giving all kinds of new priorities to the EU: if you want less money to go to the EU, what are the priorities that we as the EU should work on? Because if you want the EU to receive less money, you also have to make choices. So far, we have heard that there are more and more priorities, with less money. This simply does not add up. Now, that is the question the British and Dutch governments should be thinking about.
Mr President, Mr Garriga Polledo, you will understand that the Left has particularly high expectations in relation to the social alignment of the EU and is therefore a little disappointed that your report does not give greater priority to social aspects for the coming years.
I am sure that the preservation and development of the European model of the social state and the European solidarity principle will be of enormous importance in times of crisis and economic cut-backs. Both of these are significant European cultural achievements and I believe that giving these up could signal the end of the European social integration process.
Of course you have enumerated many important challenges, some of which go beyond the Europe 2020 strategy. However, I do not believe that the proposed tentative increase of 5% will be enough to meet these challenges. As Parliament, we should state clearly that we intend providing particular support for a social Europe. Other elements, such as ERD, FRONTEX and ITER may need to wait a little longer. I believe it is wrong to invite the Council to set negative priorities, in other words, cuts.
At the same time, we must accept that this report will trigger serious parliamentary debate on the reform of the own-resources system. In particular, the introduction of a financial transaction tax is an issue that we must finally take in hand. This is not just a useful financial instrument, but also offers greater transparency in relation to how the EU is financed.
Naturally, this involves an important part of financial market regulation. I also believe that we need to do away with the British rebate and ensure that unused EU resources are returned to the EU budget.
on behalf of the EFD Group. - Mr President, this House will, yet again, be accused of being out of touch with reality if it votes for a budget increase for the period 2014-2020. The reason given for this increase is the funding of the 2020 strategy, the one it is said will take us out of the crisis.
Let us recall what happened with the Lisbon strategy; it was an epic failure. Taxpayers' money was wasted and we should not repeat this mistake. The European Court of Auditors reports a significant percentage of irregularities affecting different policy areas, averaging 2.8% of the budget year after year, and we continue to flow funds to these regions. Projects have seen costs grow by up to three times their original estimates; others suffer delays while being superseded by better technology. Such is the case with Galileo, which has gone from a EUR 7.7 billion budget to a EUR 22.6 billion budget.
More than 40% of the budget continues to be invested in the common agricultural policy, while only 4.7% of the workforce in Europe is engaged in this. The common fisheries policy - deemed a failure by Commissioner Damanaki - requires taxpayers to send EUR 1 billion to Brussels every year. The European External Action Service costs an extra 500 million each year and has not yet demonstrated its raison d'être.
All these examples should certainly justify not a budget increase but a budget reduction. I would like to think that the UK Government will take a stand, will say enough is enough, and call for a reduction. However it seems its coalition MEPs here favour a freeze. Taxpayers in the UK will not be thanking them.
(NL) Mr President, on the eve of World War I, the British Minister, Sir Edward Grey, spoke these words: ' The lamps are going out all over Europe. We shall not see them lit again in our time'. We have before us the Polledo report on the political priorities of the European Parliament for the post-2013 period. This concerns both the legislation and the budget. This is therefore the vision of the EU on the future of European citizens.
What terrible intellectual, cultural and political poverty pervades this report! What a tendency towards dictatorship by the European political elite. This Parliament claims that the EU is adding more value at international level than the sum of individual Member States. You are therefore demanding a minimum 5% increase in the EU budget. How ridiculous! What a denial of national sovereignty and what contempt for the citizens and governments of our countries.
Let me make it clear: a right-thinking Member State such as the Netherlands will never be able to agree with this report. MEPs with a fresh, freedom-loving vision should throw this report straight in the bin. Why? Because, otherwise, the lamps will go out in Europe and we will be paving the way for a dark future for our children. My group want the lamps to stay on in Europe and, therefore, we will vote wholeheartedly against the report.
Colleagues, as you see, we are witnessing a fundamental discussion on the future of Europe and we are waiting for the standpoint of the Commission.
There is a blue card. Mr Hartong, are you ready to answer?
(NL) Mr President, I would like to ask my fellow Member Hartong the following question. At present, several EU Member States are members of the G8, the organisation of the eight largest economies in the world. In the next 10 to 15 years though, not a single European country will be represented there any more. How can you then insist that individual European countries continue to play a significant role on the world stage? Do you not think that the only way Europe can really continue to play a role there is to act together?
(NL) Mr President, I thank my fellow Member for the question. Europe is so wonderful and so powerful because of its Member States, and so by working together, in close consultation, the Member States are able to speak with a strong voice on the global political stage. That will continue to be the case. Precisely because national governments are working well together, their voices will raise a wonderful chorus.
Member of the Commission. - Mr President, I welcome on behalf of the Commission the report submitted by the SURE Committee. This is a real contribution to the preparations for the next financial perspective, but it is also truly European. It is a genuine European perspective on the future of the European project. This is desperately needed now when we face numerous common challenges demanding common answers in the era named by Mr Schulz as that of a spirit of 'Entsolidarisierung' ('dismantling of solidarity').
My comment relates not only to the report itself, but also to the proceedings in the SURE Committee - in which I participated, so I know what I am talking about - to the skilful management by Jutta Haug and the role of Salvador Garriga Polledo. That is the broad consensus and majority vote which will probably and hopefully be confirmed today in the plenary. Yes, we share the vision which is contained in the report. Yes, we also say that the European budget is not about the duplication of national budgets, but about delivering common goals beyond the capacity of nation states where European funds can realise economies of scale or create synergies.
In short, the European budget should be used where it makes a difference, as it has the nature of an investment and has no deficit. We also share a vision of the so-called 'traditional' policies - namely, the common agricultural policy and cohesion policy. Traditional does not mean outdated, but as a mechanism for delivering the goals of the 2020 strategy. When properly shaped in the budget, they could create room for much better and visibly better financing of what was under-financed - i.e. innovation, the management of migration flows, the external responsibilities of the European Union that are now so visible in the Mediterranean area, energy efficiency and, above all, how to connect Europe via the trans-European networks and the other cross-border connectors in energy systems.
The European budget should assume new functions as a toolbox for disciplining the Member States' public finances, but it cannot be blamed for mismanagement of public finances at national level. It should act as collateral now for the balance of payments facility, but also in the future for the greater use of innovative financial instruments leveraging European budgets.
The report is asking for a reform of the financing side and we are to respond by indicating new resources. As Mr Daul rightly said, that is how to make the life of a Finance Minister easier - by indicating new own resources for the budget and reducing the direct contribution. Therefore, the package to be presented at the end of June is about figures, the Multiannual Framework Regulation, a new proposal for an interinstitutional agreement, but also about own resources. Specific sectoral proposals should come later, between September and the end of the year.
Let me end by repeating once more my conviction that the SURE Committee report is a good input into the discussion about the future of the European Union, and a strong, important point of reference for the Commission. Cooperation between the Commission and Parliament is essential, not only for a good start in shaping the proposal, but also for a happy end to the negotiations which are extremely difficult in the present context.
Thank you, Commissioner. That was a very important discussion between the Commission and Parliament. The two institutions would like to back each other, to have a similar approach to the Multiannual Financial Framework. We will see the European Commission project at the end of this month, when it will be also be presented in Parliament.
(In response to a voice from the floor:)
I am sorry but we do not put blue-card questions to our guests, they are put only to Members of the European Parliament.
Mr President, for the Committee on Development, this is not just a clear report, but a vital one as well, because it establishes that the European Union will be shouldering its responsibility for the poorest countries during the next seven years and that it will therefore make appropriations to this end in the budget. It establishes that Member States must honour their own commitments. However, Member States still have a long way to go to commit 0.7% of their gross national income (GNI) to development cooperation. If the European Union works together on development cooperation, it will result in savings, elimination of overlaps and ensure better and more efficient spending.
The report stipulates that action on climate change cannot be funded from the development budget. It calls for greater priority to be given to the strengthening of human rights, democracy and the rule of law. It calls for new methods of funding besides just subsidies, for example, combinations of loans and subsidies. It emphasises that humanitarian action should continue to have its own independent financial instrument because emergency aid must be neutral and free of the political choices of the European External Action Service (EEAS). With these choices, the European Union remains the most important partner for developing countries in the world and that is vital.
Mr President, the Committee on the Environment, Public Health and Food Safety can also express its satisfaction with the report in the form in which it has been tabled before us. It takes account of the scarcity of raw materials, the threat to biodiversity, the move towards sustainable energy and, in particular - and I find this key - the importance of sustainability for our economy.
There is one but, however: we live in a time when all Member States are turning over every euro at least three times before spending it. Yet, we are doing something really peculiar. We are spending billions in subsidies, such as environmentally harmful subsidies, on things which we subsequently have to spend many more billions to put right. On behalf of my group, I have therefore retabled the amendment which was adopted by the Environment Committee, namely, to run down subsidies which have a harmful effect on the environment in the period up to 2020. Especially in these times of scarcity, we cannot afford to have that kind of subsidy.
Mr President, cohesion policy accounts for one of the largest individual budgets in the European Union. We need to develop a new policy that is adapted to the new challenges. We want investment in a modern infrastructure, in research, innovation and the development of new technologies. We want sustainable, integrated urban development and we want a well-educated workforce.
The regions need specific subsidies to help them to become competitive and to develop economically. However, at the same time, it must be said that all regions must have access to cohesion policy, both Eastern European Member States and strong national economies like Germany. Eastern Germany requires support. However, some western German regions require European aid, as do parts of the United Kingdom.
This requires a budget that should be no smaller than the current one and that cannot be split into different sectors. We must make every effort to improve efficiency and transparency and we must link this with an abandonment of unnecessary bureaucracy. Cohesion is linked with solidarity. However, cohesion is also sensible from an economic point of view and necessary.
A lack of cohesion is bad news, even for strong national economies. For this reason, we should provide appropriate financial backing for cohesion policy. I would like to thank the rapporteur for including the opinion of the Committee on Regional Development in his report and I would ask for support for the amendment for once again improving the intermediate categories.
We have reached a compromise in the Committee on Regional Development and I would recommend that this House should incorporate the compromise found by the specialist politicians in the Garriga Report. I would ask for your broad support.
Mr President, first of all, I would like to pay tribute to Mr Garriga Polledo, including on behalf of the majority of the Committee on Agriculture and Rural Development (AGRI), for his excellent work over recent months.
The debate on future financial perspectives was very heated and the report put together by Mr Garriga Polledo offers an effective summary that encompasses the positions taken by the different national delegations and the various political groups.
In my capacity as rapporteur for the opinion of the Committee on Agriculture and Rural Development, I express my full support for the decision to at least leave the agriculture budget unchanged and I - like many of my colleagues in the AGRI committee - am strongly opposed to the amendment tabled by the Group of the Alliance of Liberals and Democrats for Europe (ALDE) which would accept possible future cuts in agriculture resources in order to fund other activities.
I feel compelled to remind my fellow Members that the common agricultural policy is enshrined by the Treaties and is one of the few real European policies; it can play an important role in a strategic sector that provides public goods and generates true European added value.
Mr President, whenever we talk about the European Union budget and European funds, especially about the future Multiannual Financial Framework, we automatically talk about European added value. I do not think that there is an area or segment in the European Union budget where European added value is bigger, with so little money. However, to ensure that everything we think in this Chamber and all the European projects have a connection to Europe's population and each European citizen, and that all these projects have a future, the youth of today must believe in the European Union project, they must feel increasingly European and we must significantly increase our investments in culture, education and in youth projects and programmes.
This is why I say that for the European Union to have a future, we need more money for education, for culture and for young people. Not to mention sport, which is a priority on the Europe 2020 agenda.
Mr President, as rapporteur for the Committee on Women's Rights and Gender Equality, I would like to point out that when the crucial decisions are taken with regard to the economy and financial and monetary affairs, fiscal matters and trade policy, all decisions that affect the budget and our opportunities, the amount of influence that women have on these decisions is currently very small. In order to produce a modern budget for the future, the Committee on Women's Rights and Gender Equality has highlighted some important issues for future work on the budget.
The skills and experience of women must be utilised. We would point out the need for the integration of equality - for equality to be taken into account in the budget. I hear my fellow Members talk about the future budget and increased resources and so on. It is not just a question of increased resources, but also of having the political courage to reprioritise aspects in the budget and utilise the skills that women have. If we do that, we will not always need to call for more and more budgetary resources, but will be able to use the budget to produce modern policies for the future.
Mr President, ladies and gentlemen, this report is a proper, reasonable offer by Parliament to the Commission and Council for the further development of the budgetary basis of the European Union in difficult times.
I would like to thank the rapporteur, Mr Garriga Polledo, and the committee chair, Mrs Haug, for their work. You have both done an excellent job. Despite all the political differences between the various groups, our work was characterised by a struggle to find joint European solutions. Other institutions could have a little more of this spirit. We want to have genuine own resources, as described in the Treaty.
Irrespective of other income, the budget is to be financed solely from own resources. In other words, we are being faithful to the Treaty when we demand this. By the way, let us bring an end to all of these extraordinary targeted rebates. This debate should be conducted jointly with our colleagues in the national parliaments without prejudice and with less foaming at the mouth than is evident in some capital cities and commentaries.
At the same time, we want to know that the unity of the budget is protected and that budgetary policy is not to be taken away from the community budget. When we discuss expenditure, we must refer to the obligations that result from the Treaty of Lisbon. We must provide sufficient finance for the EU 2020 strategy to which we have all committed ourselves. Growth is the basis for economic and social activity.
We must discuss European added value and the necessary synergies between the national budgets and the EU budget in greater detail than before because, irrespective of the potential savings to be achieved in the EU budget, a lot of the additional resources required can be discussed in the context of a genuine debate on synergy and potential savings between the EU budget and the national budgets. We must tell the Council clearly that if it refuses to take the path indicated by us today, it needs to indicate which political priorities are to be struck off the agenda and no longer financed. This is required if we are to be honest with our citizens. I hope that the Commission will respond positively to these suggestions from Parliament in its legislative proposals and I expect that the future presidencies will find a way to communicate openly and transparently with Parliament, so that we can complete the assent procedures in the appropriate timeframe.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, as far as I know, Mr Böge is a member of the CDU in Germany. I wonder whether his plea for own resources of the EU reflects his own personal position or the position of his party in Germany?
(DE) Mr President, I am happy to deal with this question. The fact is that I am not just a member of the Christian Democratic Union, but have also been Vice-Chair of the CDU in Schleswig-Holstein for 13 years. Before this committee expressed its view, the CDU/CSU Members of the European Parliament agreed a position. The statement on own resources agreed by the CDU/CSU Members of the European Parliament, which, to a certain extent, contradicts the party's national position, is completely at one with the findings of the Policy Changes Committee. I stand by this, also in my capacity as a CDU politician in Germany.
Mr President, the EU is currently facing the biggest challenges that it has faced in a very long time. We must try to put an end to the economic crisis and, at the same time, avoid new crises. We need to deal with increased globalisation and competition. Major cross-border investments in research, for example, will be needed. We need to get to grips with the challenges posed by the environment and the climate and with the sustainable supply of energy.
We need to reverse the devastating trend towards permanently high unemployment and social exclusion that Europe is experiencing, and, in particular, we must try to help with regard to the crisis affecting our southern neighbours. Unfortunately, in a situation where we most need solidarity and well-functioning European cooperation, the threats to the European idea are also growing. Right now, these are directed at the EU budget, among other things.
In the Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013, we understand that it can seem strange that, at a time when many Member States are making cuts in their own budgets, we are demanding more money for the EU budget post 2013. However, at the same time, it would be completely unreasonable to ignore these challenges, to give in to euroscepticism and give up the political ambitions that the Member States have given us in the Treaty of Lisbon, for example. We must also remember that large cuts will not benefit the most vulnerable Member States, Greece, Ireland and Portugal, but, on the contrary, will reduce the EU's ability to support them.
The UK Government is only speaking on behalf of the net contributors and no one else. Therefore, in the report by the Policy Challenges Committee, we have tried to find a reasonable balance between restraint, the ambitions that are needed and a future-oriented reform of policy areas such as agricultural policy. We arrived at a proposal of a 5% increase in appropriations for the next period compared with 2013.
I would like to express my sincere thanks to Mr Garriga Polledo, who succeeded in securing a broad majority in support of his report. The point is that this extra 5% is to be used precisely for investments within the key areas that are focused on the future, in particular, research, growth and employment. It is clear that there is a need for action in these areas, and without resources, we will not be able to meet these challenges. To do this, however, we also need to be able to change our view of the EU budget.
Remember that this EU budget is still lower in relation to the Member States' economies than it was when Sweden joined in the 1990s, for example, despite enlargement from 15 to 27 Member States. The increase in the EU budget has also been significantly slower than the increase in the Member States' national budgets, the UK budget for example, which is something else that is not mentioned when Her Majesty's Government speaks. I, personally, am absolutely convinced that austerity measures are not the only way out of this crisis. We must find a way back to growth and jobs by finding resources for investments, and for that we need these joint actions.
Mr President, I would like to offer my sincere thanks to the rapporteur, who has done an excellent job in collating the views of this House. I am sure that we are all in complete agreement as to the challenges that we face. The question is simply how we will get the funds to stretch, and now we are not only talking about funds in the EU, but also funds in the Member States, and that is a balancing act.
In committee, we decided to recommend increasing the future budget by 5%. Five percent sounds like a lot, at least it does if we go home to our own capital cities and explain that we need another 5%. On the other hand, 5% is very little when we consider the challenges that the EU is facing, and when we know only too well that the EU has actually been given a number of new tasks that it really ought to take care of properly, and we cannot do that without funds.
However, in order, at the same time, to be credible when asking for more money, we must also have the courage to look at existing structures and existing costs. Our credibility will then increase significantly if we manage to show that we can also reallocate/reprioritise and save money before we ask for more. Now, I am talking about unjustified advantages within agricultural policy as well as the fact that our anti-corruption policy is, to a large degree, not as successful as we always claim it is, and the fact that, to a certain extent, the EU's administration is rather unwieldy - the very fact that we are here in Strasbourg is an example of this. These are the sorts of things that our group wanted to raise as examples that could be discussed, for this is what will bring us credibility when we later ask for more money.
However, we have not always been entirely successful in doing this in this report, which also explains why some of my fellow Members will be pressing the 'no' button, or perhaps the 'abstain' button, in tomorrow's vote, even though a large majority of our group supports the report. Many people are, after all, disappointed that we are not able to discuss a new way of allocating existing funds as well.
Another issue that we absolutely must address is how we are to finance the EU budget, and in this regard, our group has been very clear. We want a serious debate about what is referred to as own resources, and this is also important in order for us to eliminate the unhealthy elements in the current financing structure: more rebates, unclear and non-transparent arrangements and so on. It cannot continue like this in the future, and in this regard, I hope that we can initiate a constructive dialogue with the Council concerning the future. This is an absolutely crucial issue if the EU budget is to have a positive future.
Mr President, the Polish delegation in the European Conservatives and Reformists will vote in favour of adopting the report on the Multiannual Financial Framework. However, this does not mean that we have not noticed the document's weak points. It is a sheer waste of time to expand upon proposals for own resources and European taxes. Europeans already pay too much in government levies.
We need to place greater emphasis on monitoring of EU expenditure and on a critical assessment of current policies in this field. Turning a blind eye to the money wasted will not solve the problem, and it is also unfair to European taxpayers. The predominance of the Europe 2020 agenda may mean that EU policies are reformed at the expense of much more important obligations - those enshrined in the Treaties, which refer to the promotion of economic cohesion between Member States.
Yet European added value, which is linked to European cohesion policy, must not be ignored. Its effects can be seen more clearly in Poland than anywhere else. We are not the only ones to benefit from accelerated growth thanks to cohesion policy. Accelerated growth in Central Europe also makes a significant contribution to growth throughout Europe and improves investment conditions, yielding profits not only in Warsaw and Prague, but also in Amsterdam, London and Berlin.
Mr President, ladies and gentlemen, I would like to begin with the statement by Mr Ashworth, which played off a smarter European budget against a higher budget. I do not consider this to be a true alternative. Indeed, we must pursue a smarter budgetary policy by identifying precisely where money can be saved, where management can be improved and where the administration is particularly constraining.
However, the task of this special committee was to find out how much money we need in order to be able to deal appropriately with the new political challenges faced. Thus, what we need is openness to reform and political courage. We need to organise ourselves in such a way that we can respond to the major challenges posed by 2020. I do not believe that this can be achieved from your position, Mr Ashworth; instead, I would back Mr Böge, who I believe is correct and faithful to the Treaty when he says that we need to have the courage to return to a system that involves what are genuinely our own resources.
This will make the European Union stronger and our financing system more transparent. This will make it clearer to our citizens where the money is to come from. From the perspective of the Group of the Greens/European Free Alliance I would like to add that we are mainly thinking of the financial transaction tax because it will regulate financial transactions and give us the opportunity to establish smarter policies. Thus, this is one way ahead that will not strangle the Member States, instead opening up new alternatives for us all. That is why I believe Mr Verhofstadt is right when he says that we must, of course, be prepared to take up joint initiatives such as the establishment of the European External Action Service, while at the same time making savings at national level. Naturally, we cannot just drop one element and add another. European responsibility means paring back national expenditure in order to pool resources at European level. Why is that? It is because together we are stronger and because we can obtain European value added that is good for our citizens, particularly in the areas of research policy and education policy. The major tasks ahead of us are ecological transformation and the establishment of intelligent energy networks. We need money for this and for broadband networks in rural areas. These are the tasks for the future and this requires a smarter and bigger budget.
(The speaker agreed to take a blue-card question under Rule 149(8))
(NL) Mr President, Mrs Trüpel is again sounding her familiar credo: 'We must have more Europe, more Europe will do us good and more Europe means more money'. We already know the percentage by which she and Mr Verhofstadt would like to see the MMF increase. It is too bad then that we are seeing our citizens moving in completely the opposite direction. The confidence in Europe is diminishing. Our citizens see this House as a money-devouring machine asking for more and more money. Is it not time that you rethought your credo and came up with a different tune for a change, one which is in line with what Mr Ashworth is advocating?
(DE) Mr van Dalen, I believe that you are making a serious political error. If we in Europe fall back into a pattern of following political national self-interest, then we risk destroying 50 years of work on the European project.
What we do here is not a waste of money. We must take decisive action against any corruption and financial scandals as they arise. Naturally, we are on your side on this issue. However, when it comes to generating European added value, as we have done in many areas, we need to work together to develop this because, when they go it alone, the national states are weaker in the face of international competition. You will not achieve good results with 27 national states acting unilaterally, but only by pooling forces. This was recognised by the founding states after the Second World War. We should work on developing this, not destroying it.
Mr President, having been listening to this debate, the speech I am about to make goes against the grain. My first question is this: can a single currency be sustained without a strong European budget? The answer, in my opinion, is no it cannot. The sovereign debt crisis proves exactly that. It proves that if we had a strong budget, there would not have been a speculative attack on the sovereign debts of Greece or Portugal. This is exactly what we must respond to, and I believe that this is the main problem to which Mr Garriga's report fails to respond. This report lacks ambition.
The possibility of a marginal 5% increase in European budgets only seems a lot to Her Majesty, the Queen of England. In fact, the real problem is that it is not possible to establish priorities for growth and job creation with a European budget that is essentially frozen. It is not possible to respond to the new obligations resulting from the Treaties with a budget that is essentially frozen. It is not possible to think that cohesion policy is succeeding, because it is not succeeding when Europe is regressing towards social divergence internally.
My final observation is that we will vote for the financial transaction tax but we believe it will only see the light of day if Europe has the courage to implement it independently of others.
on behalf of the EFD Group. - Mr President, much has been said and I would like to add a different note to this meeting.
Years ago, I was having dinner with the late President Gerald Ford in the United States and he was describing to me how the G7 came about. He said he wanted to have a meeting with Callaghan - I think it was - the British Prime Minister, on some issues and Callaghan said why not combine this with a good game of golf? So Ford said, well, the Canadian Prime Minister, Trudeau, is a good player, we should invite him, and then Trudeau - welcoming the invitation - said he had some issues to solve with the French, so why not invite the French Prime Minister. But then when they all discussed it over the phone, they said the Germans are going to be very suspicious, so we need to invite them to this meeting. And when the Germans accepted, they then said that Italy was chairing the European Union for these six months, so they had to be there.
Ford then said to me: you know, Niki, this was the first time I realised you have a Union that is so split, divided and unbalanced. One day, you should have a European budget that is strong enough to compete out there in the global world; the guys are going to be very tough out there. Be careful.
Mr President, I am very pleased as an MEP that I am living at this moment.
(DE) Mr President, the Committee on Budgets has been working intensively on the next Multiannual Financial Framework (MFF) for some time now and the report from my fellow Member is an important contribution to this.
Never before have the people of Europe had such high expectations of the EU, while, at the same time, criticising it harshly.
Three points seem to be important: firstly, above all, the link to the citizens of Europe. It is completely understandable that our citizens should lose their personal orientation against the background of the impact of the structural crisis and the ever-increasing demands of globalisation, inevitably leading them to question the European project as a whole. This is a subject that must be considered carefully when drawing up the next MFF in order to ensure that Europe is better understood, accepted, practised and supported.
Secondly: this acceptance among citizens and at a political level in the Member States will be all the greater if the EU budget can generate tangible added benefits for Europe. It will therefore be regarded as being of value to European unity.
Thirdly: in addition, we welcome the fact that the Europe 2020 strategy is to be the reference point for the forthcoming MFF, which also entails consideration of the timeframe.
(PL) Mr President, anyone not in the know might come to the conclusion that the European Parliament is behaving irresponsibly by proposing a budgetary increase. I would like to state quite clearly that the work of the Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013 has, above all, been very matter-of-fact and business-like, and extremely realistic. It has been dominated by discussions on how much political decisions will cost. We must remember that the Member States, including those which have published letters, agreed to the objectives of the Europe 2020 strategy. Our committee has attempted to give some indication of how much joint political decisions will cost. We take political decisions extremely seriously. If the Member States decide to take certain measures, and we, as representatives of the citizens, are of the same opinion, we must have realistic funds. In this context, the report which will be put to the vote is well thought out and based on compromise. It is a realistic report and, most importantly, it is a report which forms a very good basis for the opening of talks. I think that today, in this Chamber, we can say that the European Parliament is ready to open negotiations.
As an MEP from Poland, I would also like to express my strong belief that the Polish Presidency of the European Council will be one which engages in a serious and extremely realistic debate. Since Poland and the Polish Government are pro-European, I believe that this debate, while certainly difficult, will also be extremely beneficial in terms of future measures. What matters most is that negotiations are opened, and Parliament is ready for this.
(DE) Mr President, Commissioner, ladies and gentlemen, a year ago, the plenary agreed and mandated a special committee to draft the position of the European Parliament in relation to the next financial perspective. Now, following exactly eleven months of work, the Policy Changes Committee is presenting the fruits of its labours. This was a task that required discipline and concentration and that could only be achieved by adopting an approach characterised by openness, solidarity and mutual trust. For that, let me express my sincerest gratitude to those Members involved in the creative process.
The report we have produced, drawn up under the leadership of Mr Garriga Polledo, is a genuinely good result. It is something of which we can be proud. However, as we all know, good results require not just hard-working Members, but also excellent staff. We certainly had this, not just in the shape of our personal assistants and our group staff, but also, above all, in an excellent secretariat. This super team, led by Monika Strasser, was not just competent and professional, but was also more than usually interested in its work. It was patient and creative, extremely well organised, and, at the same time, spontaneous and flexible. Best of all, it was always cheerful and open. They obviously enjoyed all the hard work. I would like to thank this nine-strong team from the bottom of my heart. Thank you very much indeed.
(Applause)
From the outset, Mr Garriga Polledo and I wanted to deliver a report that could be supported by three quarters of Parliament. We actually received a majority of more than four fifths in the vote in committee. We were very pleased with this. Our call for a seven-year financial perspective which is expressed in a structure that reflects the objectives of the Europe 2020 strategy, while, at the same time, respecting all the policies for the European Union and avoiding increasing the European budget to unrealistic levels, must be seen to be reasonable. It is realistic and achievable.
Our report contains 174 paragraphs, all of them arguments for more Europe. We genuinely need more Europe. Please read the report. It offers the best basis for convincing our citizens in local debate and for entering into serious negotiations with the Council, which is unfortunately notable by its absence today. Thank you for your excellent work.
(DA) Mr President, I, too, believe that this is a very well-balanced report with a clear, but also very flexible mandate for the Committee on Budgets, which is to negotiate an agreement with the Council, and I would reiterate Mrs Haug's call for it to be read - and for it also to be read by those Heads of State or Government and finance ministers who were quick to express their negativity with regard to the result.
This has been a sound and sensible process, as has already been said, and I would like to thank Mr Garriga Polledo and Mrs Haug for their excellent work. I would also like to thank the Commission for its very active role. This work has actually enabled us to go through all parts of the EU budget and the various policy areas that we would like to see reflected in the budget. This is therefore a solid achievement. Is the result sufficiently ambitious? I believe it is. We are strengthening the Europe 2020 strategy, which is intended to equip the EU to face the challenges posed by competition from China and other rapidly emerging economies and bring about our switch to more renewable energy.
I would have liked to have seen stronger wording with regard to the common agricultural policy, and I would also have liked us to have investigated the possibility of making savings in the Structural Funds. After all, this is money that the Member States receive back and would very much like to have. I therefore also think that it is necessary for us to have this possibility of a 5% rise, so that there is the opportunity for new policy areas and for meeting new demands, as well as for investing in transport, energy and research - areas that the EU must invest in in future.
We have a grip on the EU budget. The report that we are debating and adopting today concerns a ceiling for the EU budget. We are not talking about the specific funds that are paid out, but rather a ceiling, and below this ceiling there must be scope for us to be able to deal with new challenges. We do not know what will happen between now and 2020, and I therefore support this report.
(CS) Mr President, over the last few months, we have been busy preparing the Multiannual Financial Framework for 2014 to 2020. We are acting in this just like the puppy and the kitten in the fairy tale by the famous Czech writer, Karel Čapek. They decide to make a cake, and in order to make it really tasty, they throw everything that they like into the pot. The result is a cake that gives them belly ache. I am afraid the same will happen with our budget framework. We are also throwing lots of ingredients and fine-sounding commitments and recommendations into the pot, but we are not at all sure that they will go well together.
We are well aware of how badly the Lisbon strategy turned out. We now have the 2020 strategy and we are trying to make a budgetary framework for it. There is a problem both with the set objectives and with the instruments recommended by the report. In my opinion, the fight against climate change represents the worst of the set objectives, and in the case of instruments, I see a major problem in the so-called own resources and the option of issuing bonds. In reality, own resources mean a new European tax, which I do not want. Eurobonds are a way for the EU to get into debt along with the Member States, which I do not want. For these reasons, I cannot back the report.